Name: 2006/440/EC: Council Decision of 1 June 2006 amending Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual on the fees to be charged corresponding to the administrative costs of processing visa applications
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  prices;  executive power and public service
 Date Published: 2006-06-29; 2006-10-25

 29.6.2006 EN Official Journal of the European Union L 175/77 COUNCIL DECISION of 1 June 2006 amending Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual on the fees to be charged corresponding to the administrative costs of processing visa applications (2006/440/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications (1), Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance (2), Having regard to the initiative of the French Republic, Whereas: (1) Council Decision 2002/44/EC of 20 December 2001 amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual (3) established that the fees to be levied in connection with an application for a visa correspond to the administrative costs incurred. The Common Consular Instructions and the Common Manual should therefore be amended accordingly. (2) Council Decision 2003/454/EC of 13 June 2003 amending Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual on visa fees (4) fixed the amount to be charged corresponding to the administrative costs of processing visa applications at EUR 35. (3) Recital 2 of Decision 2003/454/EC established that the amount to be charged should be revised at regular intervals. (4) The amount of EUR 35 no longer covers current visa application processing costs. Moreover, the consequences of the introduction of the European Visa Information System (VIS) and the biometrics required to introduce the VIS in the visa application examining process should be taken into account. (5) The current amount of EUR 35 should be readjusted accordingly in order to cover the additional costs of processing the visa application corresponding to the introduction of biometrics and the VIS. (6) Regulation (EC) No ¦/2006 of the European Parliament and of the Council laying down rules on local border traffic at the external land borders of the Member States and amending the provisions of the Schengen Convention (5) allows for the local border traffic permit to be issued free of charge. (7) Recommendation 2005/761/EC of the European Parliament and of the Council of 28 September 2005 to facilitate the issue by the Member States of uniform short-stay visas for researchers from third countries travelling within the Community for the purpose of carrying out scientific research (6) encourages the issue of visas without administrative fees for researchers. (8) Waiving or reducing the fees to be charged for nationals of certain third countries in addition to the exceptions mentioned in Article 2 of this Decision may be the subject of agreements between the European Community and the third countries concerned consistent with the Community's overall approach to visa facilitation agreements. (9) Member States should make maximum use of the possibilities offered by the Schengen acquis for the purpose of developing people-to-people contact with the neighbouring countries consistent with overall EU policy objectives. (10) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will implement it in its national law. (11) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point A of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (8). (12) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement signed between the European Union, the European Community and the Swiss Confederation, concerning the association of the Swiss Confederation with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point A of Decision 1999/437/EC in connection with Article 4(1) of the Council Decisions of 25 October 2004 on the signing on behalf of the European Union, and on behalf of the European Community, and on the provisional application of certain provisions of that Agreement. (13) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (9); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (14) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (10); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (15) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession, HAS ADOPTED THIS DECISION: Article 1 The table of Annex 12 of the Common Consular Instructions and the table of Annex 14a of the Common Manual shall be replaced by the following table: Fees to be charged corresponding to the administrative costs of processing visa applications Type of visa Fees to be charged (in EUR) Airport transit visa (Category A) 60 Transit visa (Category B) 60 Short-stay visa (1 to 90 days) (Category C) 60 Visa with limited territorial validity (Categories B and C) 60 Visa issued at the border (Categories B and C) 60 This visa may be issued free of charge. Group visa (Categories A, B and C) 60 + 1 per person National long-stay visa (Category D) The amount shall be fixed by the Member States, who may decide to issue these visas free of charge. National long-stay visa valid concurrently as a short stay visa (Categories D and C) The amount shall be fixed by the Member States, who may decide to issue these visas free of charge. Article 2 In Annex 12 to the Common Consular Instructions and in Annex 14a to the Common Manual, point II of the Rules shall be replaced by the following: II.1. In individual cases, the amount of the fee to be charged may be waived or reduced in accordance with national law when this measure serves to promote cultural interests as well as interests in the field of foreign policy, development policy, other areas of vital public interest or for humanitarian reasons. II.2. The fee to be charged is waived for visa applicants belonging to one of the following categories:  children under six years,  school pupils, students, post graduate students and accompanying teachers who undertake trips for the purpose of study or educational training, and  researchers from third countries travelling within the Community for the purpose of carrying out scientific research as defined in the Recommendation 2005/761/EC of the European Parliament and of the Council of 28 September 2005 to facilitate the issue by the Member States of uniform short-stay visas for researchers from third countries travelling within the Community for the purpose of carrying out scientific research (11). II.3. A fee reduction or waiver for nationals of a third country may also be the result of a visa facilitation agreement concluded between the European Community and that third country consistent with the Community's overall approach to visa facilitation agreements. II.4. Until 1 January 2008, this Decision shall not affect the fee to be charged to nationals of third countries in respect of which the Council will have given the Commission, by 1 January 2007, a mandate to negotiate a visa facilitation agreement. Article 3 This Decision shall apply as from 1 January 2007. Member States may apply this Decision before 1 January 2007 but not earlier than 1 October 2006, provided that they notify the General Secretariat of the Council of the date from which they are in a position to do so. Article 4 This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Luxembourg, 1 June 2006. For the Council The President L. PROKOP (1) OJ L 116, 26.4.2001, p. 2. (2) OJ L 116, 26.4.2001, p. 5. (3) OJ L 20, 23.1.2002, p. 5. (4) OJ L 152, 20.6.2003, p. 82. (5) Not yet published in the Official Journal. (6) OJ L 289, 3.11.2005, p. 23. (7) OJ L 176, 10.7.1999, p. 36. (8) OJ L 176, 10.7.1999, p. 31. (9) OJ L 131, 1.6.2000, p. 43. (10) OJ L 64, 7.3.2002, p. 20. (11) OJ L 289, 3.11.2005, p. 23. STATEMENT BY THE COUNCIL AND THE COMMISSION The Council and Commission note that visa facilitation, that is simplification of visa issuing procedures for nationals of third countries who are under visa obligation, can provide further opportunities for promoting contacts between the EU and neighbouring countries, including by way of waiving or reducing the fees for certain categories of nationals of third countries. The Council and Commission also note that the common approach on visa facilitation provides the possibility to open, on a case by case assessment, visa facilitation negotiations with third countries, while bearing in mind the European Union's overall relationship with candidate countries, countries with a European perspective and countries covered by the European neighbourhood policy as well as with strategic partners. The Council and Commission confirm their support for the development of visa facilitation agreements with third countries in accordance with the process and considerations laid down in the common approach on visa facilitation, emphasising the need to negotiate parallel agreements on readmission, with a view to the simultaneous entry into force of such agreements. The Council and Commission recall that, in the context of promoting people-to-people contacts with neighbouring countries in a manner consistent with overall EU policy objectives, Member States should make use of the possibilities offered by the Schengen acquis, in particular where such people-to-people contacts can contribute to the strengthening of civil society and democratisation in those countries. The Council and Commission also request that the impact of the new measures for this purpose be kept under review. STATEMENT BY THE COUNCIL On the basis of the process and considerations laid down in the common approach on visa facilitation based on a case-by-case assessment of the countries concerned, and having regard to Rule II.3 of this Decision, the Council invites the Commission to bring forward recommendations for mandates for initiating negotiations on visa facilitation and readmission agreements, starting with the countries with a European perspective as referred to in the European Council Conclusions of June 2003 and June 2005.